0ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1 – 9, 11 – 19. Claims 10 and 20 – 21 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a long side of the main body, a lower surface of the intermediate strip and an upper surface of the base strip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, 11 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 1 and 12 recites the limitation "the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip" in lines 10 – 12 and 13 – 15 respectively.  These limitations fail to find support in the specification.  Applicant is advised to show where support can be found in the specification or to cancel said limitations as they constitute new matter.
Claims 2 – 11 and 13 – 19 are further rejected as being dependents of rejected claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 4 – 5, 7 – 8, 10 – 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Yasukawa et al. (U.S. Patent No. 4,669,144).
Regarding Independent Claim 1, Samples teaches a wiper strip (blade, 10) comprising: a wiper lip (wiping portion, 16 with lip portion, 22) made of a first material (Col. 7, lines 60 – 61), the wiper lip (16/22) having a triangular shape (Fig. 7) a main body; a base strip (Annotated Fig. 7) positioned proximate the main body and between the main body and the wiper lip; a neck (neck portion, 14) connecting the wiper lip (16/22) to the base strip (Annotated Fig. 7) and a wiper lip insert (Annotated Fig. 7) having a neck portion (Annotated Fig. 7) that is embedded in and surrounded by the neck (14) and a lip portion (Annotated Fig. 7) that is embedded in and surrounded by the wiper lip (16/22), wherein the wiper lip insert (Annotated Fig. 7) is made of a second material (Abstract; Col. 2, lines 22 – 32), wherein the second material (Annotated Fig. 7) is harder than the first material (rubber; Col. 2, lines 22 – 32), and wherein the wiper lip portion (16/22) has a shape conforming to the shape of the wiper lip (16/22; The end of insert has a triangular shape as shown in Annotated Fig. 7).  


    PNG
    media_image1.png
    253
    442
    media_image1.png
    Greyscale

Samples does not teach an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip.
Yasukawa does not explicitly teach the configuration of an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip, however, Examiner notes that Applicant fails to provide any criticality in having the specific arrangement to provide any unexpected results and where the general conditions of a claim ar disclosed by the prior are, discovering the optimum or workable location of the inserts only involve optimization and experimentation to one of ordinary skill in the art.  In this situation, Yasukawa teaches two locations of an insert to improve the strength of the wiper blade, which is also the motivation for the instant application.  One of ordinary skill in the art could provide an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw 

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale

Regarding Claim 2, Samples, as modified, teaches the wiper strip (10) wherein the neck portion (Annotated Fig. 7) extends from the lip portion (Annotated Fig. 7).  
Regarding Claim 4, Samples, as modified, teaches the wiper strip (10) wherein the first material (natural rubber) has a first hardness (Shore A harness of 67 – Cancarb – Properties of Natural Rubber Wiper Blade) and the second material (metal wire) has a second hardness (Rockwell hardness of 45 – 55; Col. 2, lines 29 – 30) in the range of Shore Hardness A 10-20 points greater than that of the first material (Per Ravne Systems – conversion chart, a Shore A – 67 converts to on the Rockwell hardness. Samples teaches the Rockwell hardness of the metal wire to be between 45 –  55 (Col. 2, lines 29 – 30), therefore the second hardness is at least 10 points greater than the first material).  
Regarding Claim 5, Samples, as modified, teaches the wiper strip (10) wherein the wiper strip (10) further comprises a main body (Annotated Fig. 7), and a body insert (Annotated Fig. 7) that is embedded in the main body (Annotated Fig. 7).  
Regarding Claim 7, Samples, as modified, teaches the wiper strip (10) wherein the wiper strip further comprises a main body (Annotated Fig. 7) and an intermediate strip (Annotated Fig. 7), wherein the base strip (Annotated Fig. 7), main body (Annotated Fig. 7) and intermediate strip (Annotated Fig. 7) form claw grooves (Annotated Fig. 7).  
Regarding Claim 8, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves.  
Yasukawa, however, teaches the wiper strip (wiper blade, 1) wherein the wiper strip (1) further comprises an upper body (Annotated Fig. 1) and top strip (Annotated Fig. 1), wherein the top strip (Annotated Fig. 1), upper body (Annotated Fig. 1), and intermediate strip (Annotated Fig. 1) form vertebra grooves (Annotated Fig. 1).  

    PNG
    media_image2.png
    390
    553
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves, as taught by Yasukawa, 
Regarding Claim 10, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip further comprising a claw groove insert that forms a claw groove.  
Yasukawa, however, teaches the wiper strip (1) further comprising a claw groove insert (6) that forms a claw groove (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a vertebra groove insert that forms a vertebra groove, as taught by Yasukawa, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Regarding Claim 11, Samples, as modified, teaches all of the elements of claim 8 as discussed above.
Samples does not teach the wiper strip further comprising a vertebra groove insert that forms a vertebra groove.  
Yasukawa, however, teaches the wiper strip (1) further comprising a vertebra groove insert (6; Fig. 1) that forms a vertebra groove (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a vertebra groove insert that forms a vertebra groove, as taught by Yasukawa, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Wenyan (CN 204055723 U) as cited by Applicant. 
Regarding Claim 3, Samples, as modified, teaches all of the elements of claim1 as discussed above.

Wenyan, however, teaches the wiper strip (Fig. 1) wherein the wiper lip insert (2) further comprises a top portion (Annotated Fig. 1) is connected to the neck portion (Annotated Fig. 1), and that is embedded at least in part, in the base strip (Annotated Fig. 1), wherein the neck portion (Annotated Fig. 1) has a first width, and the top portion (Annotated Fig. 1) has a second width, the second width is greater than the first width (Annotated Fig. 1).  

    PNG
    media_image3.png
    455
    510
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include the wiper lip insert further comprises a top portion is connected to the neck portion, and that is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width, as taught by Wenyan, to provide a wiper blade assembly where the 
Regarding Claim 13, Samples, as modified, teaches all of the elements of claim 12 as discussed above.
Samples does not teach the wiper blade wherein the wiper lip insert further comprises a neck portion that extends from the lip portion and is embedded in the neck, and a top portion that is connected to the neck portion and is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width.  
Wenyan, however, teaches the wiper blade wherein the wiper lip insert (2) further comprises a neck portion (Annotated Fig. 1) that extends from the lip portion (Annotated Fig. 1) and is embedded in the neck (Annotated Fig. 1), and a top portion (Annotated Fig. 1) that is connected to the neck portion (Annotated Fig. 1) and is embedded at least in part, in the base strip (Annotated Fig. 1), wherein the neck portion has a first width (Annotated Fig. 1), and the top portion has a second width (Annotated Fig. 1), the second width is greater than the first width (Annotated Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include the wiper lip insert further comprises a top portion is connected to the neck portion, and that is embedded at least in part, in the base strip, wherein the neck portion has a first width, and the top portion has a second width, the second width is greater than the first width, as taught by Wenyan, to provide a wiper blade assembly where the scraping article elasticity can be strengthened by arranging a longitudinal component, thus avoiding the glass surface wiper angle of the scraping article cutting edge and wiper excessiveness, and reducing  the hidden danger of vibration during wiper blade operation, and further preventing the excessive deformation of scraping article by two back timbers, thus improving the effect that Wiper blade scrapes water from the windshield while reducing the productive costs of vehicular spare parts simultaneously.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Mege (EP 0665143 B1) as cited by the Applicant.
Regarding Claims 6 and 16, Samples, as modified, teaches all of the elements of claims 5 and 15 as discussed above.
Samples teaches having a body insert (Annotated Fig. 7) but does not teach the body insert having an hour-glass shape, however, the specification lacks criticality of the claimed limitation. The specification discloses that a person skilled in the art would recognize that any suitable shape may be provided for reinforcing body inserts.  Samples insert is shaped to conform to the shape of the wiper. Further, Mege teaches an insert (32; Fig. 2) that is designed to conform to a longitudinal cross section of a wiper device (Paragraph [0027]), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of samples, to further include the body insert having an hour glass shape to conform to the body portion since altering the shape would not change the functionality of the device. Further, changing the shape of the reinforcing body to conform to the shape of the wiper blade would be considered to be within the level of ordinary skill in the art.

    PNG
    media_image4.png
    348
    269
    media_image4.png
    Greyscale



Claims 9, 12, 14, 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samples et al. (U.S. Patent No. 5,568,670) in view of Kim (U.S. Patent Publication No. 2009/0158547 A1) 
Regarding Claim 9, Samples, as modified, teaches all of the elements of claim 7 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves.  
Kim, however, teaches the wiper strip (10) wherein the wiper strip (10) further comprises an upper body (Annotated Fig. 3), a top strip (Annotated Fig. 3), and a cap insert (auxiliary beams, 40), wherein the top strip (Annotated Fig. 3), upper body (Annotated Fig. 3), and intermediate strip (Annotated Fig. 3) form two grooves (14), and wherein the cap insert (40) comprises two cap legs (vertical legs of 40)  each having a cap claws (holding portions, 41) that engage the two grooves (14; Fig. 3 and identical to grooves of instant application Fig.6; Paragraph [0045]) .  

    PNG
    media_image5.png
    595
    583
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves, as taught 
Regarding Independent Claim 12, Samples teaches a wiper blade comprising: a wiper strip (10), wherein the wiper strip (10) compromises a wiper lip (wiping portion, 16 with lip portion, 22) made of a first material (Col. 7, lines 60 – 21), the wiper lip (16/22) having a triangular shape (Fig. 7); a base strip (Annotated Fig. 7); a neck (neck portion, 14) connecting the wiper lip (16/22) to the base strip (Annotated Fig. 7); and a wiper lip insert (Annotated Fig. 7) having a neck portion (Annotated Fig. 7) that is embedded in and surrounded by the neck (14) and a lip portion (Annotated Fig. 7) that is embedded in and surrounded by the wiper lip (16/22), wherein the wiper lip insert (Annotated Fig. 7) is made of a second material (Abstract; Col. 2, lines 22 – 32), wherein the second material (Annotated Fig. 7) is harder than the first material (rubber; Col. 2, lines 22 – 32), and wherein the wiper lip portion (16/22) has a shape conforming to the shape of the wiper lip (16/22; The end of insert has a triangular shape as shown in Annotated Fig. 7).  
Samples does not explicitly teach a mounting base; a force distribution structure;
Kim, however, teaches a mounting base (connecter, 31); a force distribution structure (guide beam, 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include a mounting base; a force distribution structure, as taught by Kim, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.
Samples does not teach an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed in the claw groove, the claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip, and the entirety of the entirety of the upper surface of the base strip.
Yasukawa does not explicitly teach the configuration of an intermediate strip positioned proximate the main body opposite the base strip, wherein a long side of the main body, a lower surface of the intermediate strip, and an upper surface of the base strip form a claw groove; a claw groove insert formed 
Regarding Claim 14, Samples, as modified, teaches the wiper blade wherein the first material (natural rubber) has a first hardness (Shore A harness of 67 – Cancarb – Properties of Natural Rubber Wiper Blade) and the second material (metal wire) has a second hardness (Rockwell hardness of 45 – 55; Col. 2, lines 29 – 30) in the range of Shore Hardness A 10-20 points greater than that of the first material (Per Ravne Systems – conversion chart, a Shore A – 67 converts to on the Rockwell hardness. Samples teaches the Rockwell hardness of the metal wire to be between 45 – 55 (Col. 2, lines 29 – 30), therefore the second hardness is at least 10 points greater than the first material).  
Regarding Claim 15, Samples, as modified, teaches the wiper blade wherein the wiper strip (10) further comprises a main body (Annotated Fig. 7), and a body insert (Annotated Fig. 7) that is embedded in the main body (Annotated Fig. 7).  
Regarding Claim 17, Samples, as modified, teaches the wiper blade wherein the wiper strip further comprises a main body (Annotated Fig. 7) and an intermediate strip (Annotated Fig. 7), wherein the base strip (Annotated Fig. 7), main body (Annotated Fig. 7) and intermediate strip (Annotated Fig. 7) form claw grooves (Annotated Fig. 7).  
Regarding Claim 18, Samples, as modified, teaches all of the elements of claim 17 as discussed above.
Samples does not teach the wiper blade wherein the wiper strip further comprises an upper body and top strip, wherein the top strip, upper body, and intermediate strip form vertebra grooves.  
Kim, however, teaches the wiper blade wherein the wiper strip (Fig. 3) further comprises an upper body (Annotated Fig. 3) and top strip (Annotated Fig. 3), wherein the top strip (Annotated Fig. 3), upper body (Annotated Fig. 3), and intermediate strip (Annotated Fig. 3) form vertebra grooves (14).  
Regarding Claim 19, Samples, as modified, teaches all of the elements of claim 17 as discussed above.
Samples does not teach the wiper strip wherein the wiper strip further comprises an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves.  
Kim, however, teaches the wiper strip (10) wherein the wiper strip (10) further comprises an upper body (Annotated Fig. 3), a top strip (Annotated Fig. 3), and a cap insert (auxiliary beams, 40), wherein the top strip (Annotated Fig. 3), upper body (Annotated Fig. 3), and intermediate strip (Annotated Fig. 3) form two grooves (14), and wherein the cap insert (40) comprises two cap legs (vertical legs of 40)  each having a cap claws (holding portions, 41) that engage the two grooves (14; Fig. 3 and identical to grooves of instant application Fig.6; Paragraph [0045]) .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper blade of Samples to further include an upper body, a top strip, and a cap insert, wherein the top strip, upper body, and intermediate strip form two grooves, and wherein the cap insert comprises two cap legs, each having a cap claws that engage the two grooves, as taught by Kim, to provide a wiper blade assembly to distribute a load applied uniformly, thus allowing the assembly to effectively wipe a windshield having a relatively large curvature.



Response to Arguments
Applicant's arguments, filed January 27, 2021 with respect to the rejection of claims 1 – 19 and 21 under USC 103 have been fully considered and are not persuasive, therefore the rejection has been maintained.  
Applicant argues Yasukawa fails to disclose “a claw groove insert formed in the claw groove. The claw groove covering the entirety of the long side of the main body, the entirety of the lower surface of the intermediate strip and the entirety of the upper strip of the base strip.
Examine disagrees to this argument as the amended claim limitations fail to find support in the specification as discussed above.  It appears that Applicant has amended claim 1 and 12 to overcome the portions of the area not covered in Yasukawa, however, this limitation is not disclosed.  Further, the specification provides that the claw groove insert can be provided in different areas as well as not providing a claw groove insert at all.
Applicant's arguments, filed January 27, 2021 with respect to the amended claims 1 – 9 and 11 – 19 under USC 103 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Yasukawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723